Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.
Status of the Claims
Claims 21, 24-31, and 34-44 are pending. 
Response to Applicant’s Argument
In response to “In addition, Mutagi does not teach or suggest the feature of receiving the ID of the external device and a command corresponding to the call sign and the service call of the user voice input for controlling the external device from the server as claimed” and “However, Mutagi 976 does not teach or suggest the feature of receiving a plurality of pieces of information on the external devices from the external devices,...identifications (IDs) of the external devices, IDs of manufacturers of the external devices, and call signs of the external devices as claimed” 
Mutagi 976. Please see details corresponding to these features of Mutagi 976 below. 
Claim Objection
Claims 41-44 are objected to for confusing NLG with NLU. In particular, natural language understanding (“NLU”) is a distinct concept from natural language generation (“NLG”). Please amend claims 41-44 to clarify whether the process involves natural language understanding (“NLU”) or natural language generation (“NLG”). In view of the specification US 2020/0243093 A1 at ¶173, Claims 41-44 appear to refer to Natural Language Understanding (“NLU”).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-31, and 34-40 are rejected under 35 USC 103(a) as being unpatentable over Mutagi et al. (US 9984686 B1) in view of Mutagi 976 (US 2015/0154976 A1) and Krzyanowski et al (US 2005/0128048 A1).
Regarding Claims 21 and 31, Mutagi discloses a pairing device for controlling an external device among external devices paired to the pairing device (Fig. 10, voice controlled device 104; Col 6, Rows 33-49, for controlling secondary devices; Col 12, Rows 46-52, voice controlled device 104 communicates with secondary devices over a first set of communication protocols), the pairing device comprising: 
an input interface configured to receive a user voice input (Fig. 10, microphone 1026, Col 2, Rows 59-63, microphone to receive user voice command); 
an audio output interface (Fig. 10, speaker 1028); 
a communicator (Fig. 10, wireless unit or antenna); and 
a processor (Fig. 10, processor 1002) configured to: 
control the communicator to receive, via a first communication (Col 10, Rows 11-19 and Col 14, Row 1, protocol primitives for communication between secondary devices and voice controlled device 104 such as WiFi, Bluetooth, and Zigbee), a plurality of pieces of information on the external devices (Col 5, Rows 20-29 and Rows 39-53, user introduces new secondary devices into the environment and registers these devices where the voice controlled device determines the capabilities of the particular device; see also Col 13, Row 65 – Col 14, Row 6, detect new device via WiFi or Bluetooth), wherein the plurality of pieces of information include identifications (IDs) of the external devices and call signs of the external devices (Col 13, Rows 36-46, register a secondary device includes storing IP or MAC address of the secondary device along with an indication of the name of the secondary device (e.g., desk lamp));
register the external devices based on the IDs of the external devices and the call signs of the external devices (Col 5, Rows 50-53, voice controlled device stores, in association with user’s “kitchen lamp”, an indication that this particular device has these three capabilities; Col 6, Rows 8-22, in another example, voice controlled device registers a television with user specified name “downstairs television” with the television’s plurality of capabilities; Col 13, Rows 42-46, as part of the registration process, customer registry 126 may store an indication of the name of the secondary device, along with IP / MAC address of the secondary device),
control the communicator to transmit, via a second communication (Col 7, Rows 35-40, voice controlled device 104 may couple with remote service 112 over network 114), the IDs of the registered external devices and the call signs of the registered external devices to a server (Col 13, Row 67 – Col 14, Row 6, other devices (which includes voice controlled device 104 per Col 2, Rows 56-60) within environment of a new device may detect the new device via Bluetooth, Zigbee, or WiFi (per Col 3, Rows 23-26) and send an indication of the new device to server/  customer registry 126 to register the new device; per Col 13, Rows 41-46, registry 126 stores an indication of the name (“call sign”) of the secondary device, along with an IP address or MAC address of the secondary device (“ID” or device identifier per Col 8, Rows 13-14)),
control to receive the user voice input for controlling the external device through the input interface (Col 2, Rows 59-63, Col 9, Rows 20-25 and Col 10, Rows 39-42, voice controlled device including one or more microphones to receive user voice commands and generating audio signal that includes the user voice commands), wherein the user voice input includes a call sign of the external device and a service call of the external device (e.g., Col 3, Rows 53-55, voice command includes a requested operation (“turn off”) and an indication of a previously defined group of devices (“my kitchen lights”); see also Col 9, Rows 21-31, requested operation (“turn on”) and the group to which the command applies (“office lights”));
Col 7, Rows 35-40, voice controlled device 104 may couple with remote service 112 over network 114), the user voice input to a server (Col 7, Rows 30-34, upon identifying wake word, device 104 may begin uploading an audio signal generated by the device to remote servers to perform speech recognition; Col 9, Rows 24-25 and Col 10, Rows 40-45, voice controlled device 104 provides information indicative of user request / voice commands to remote service 112); 
control the communicator to receive, via the second communication, a command corresponding to the call sign and the service call of user voice input for controlling the external device from the server (Col 9, Row 62 – Col 10, Row 3, remote service 112 generates respective commands based on user’s request and send the generated commands back to voice controlled device 104 to which the user initially issued the natural language command; see e.g., Col 9, Rows 20-21, 30-36 (“identifying the group to which the command applies “office lights””), 55-60, and Col 10, Rows 1-10, the request “turn on my office lights” was interpreted by the server orchestration component as being directed toward desk lamp 106(1) and corner lamp 106(2) and therefore remote service 112 generated commands directing the voice controlled device 104 to issue “turn on commands” to desk lamp 106(1) and corner lamp 106(2)), and
control the communicator to transmit, via the first communication, the command to the external device based on the information of the external device (Col 10, Rows 4-10 and Col 14, Rows 33-35, voice controlled device 104 pass respective commands via control signals 108 to secondary device using the appropriate protocol primitives; e.g., Col 9, Rows 26-36, “turn on office lights” where “office lights” denote information of secondary devices 106(1) and 106(2) where the commands should be directed),
wherein the received command is based on the user voice input, the IDs of the registered external devices, and the call sign of the registered external devices (Col 14, Rows 11-14, generating commands for the secondary device requires identifying the addressable secondary device that the user has referenced in a request and identify the type of the secondary device for the purpose of determining the secondary device driver used to generate the commands) transmitted from the pairing device to the server via the second communication (e.g., Col 9, Rows 26-36, “turn on office lights” where “office lights” denote information of secondary devices 106(1) and 106(2) where the commands should be directed; Col 7, Rows 15-38, the group “office lights” were initially registered by the user at voice controlled device 104 at remote service 112 over a wireless network (i.e., WiFi protocol) with the name (“call sign”) of the secondary device, along with an IP address or MAC address of the secondary device per Col 13, Rows 41-46).
 Mutagi does not disclose control the communicator to receive, via a first communication, the plurality of pieces of information on the external devices from the external devices where the plurality of pieces of information further includes IDs of manufacturers of the external devices. 
Mutagi 976 teaches control a communicator of a pairing device to receive, via a first communication (¶34, voice controlled device 200 includes wireless unit 234 + antenna 236 to implement Wi-Fi, Bluetooth, RF, etc.; ¶59, voice controlled device 200 interacts with secondary device 502 through Wi-Fi protocols), a plurality of pieces of information on external devices from the external devices (¶52 and ¶85, device 200 receives discovery initiation transmission from secondary device 502; ¶54 and ¶86, secondary device 502 transmits reply 604 including requested information about the secondary device and control information to voice controlled device 200) comprising identifications (IDs) of the external devices (¶85, voice controlled device 200 queries secondary device for and receives additional information regarding device types; ¶67, an identifier of the secondary device), IDs of manufacturers of the external devices (¶85, voice controlled device 200 queries secondary device for and receives additional information regarding device types; ¶69, a model and manufacturer of the secondary device), and call signs of the external devices (¶85, voice controlled device 200 queries secondary device for and receives additional information regarding profiles; ¶22, profiles include user assigned specific names to the secondary devices), 
register the external devices based on the plurality of information (IDs of the external devices, IDs of the manufacturers of the external devices, and the call signs of the external devices) on the external devices (¶54, ¶57, ¶86, voice controlled device 200 receives reply from secondary device including the requested information about the secondary device and control information for controlling the secondary device and completes the pairing process with secondary device 502; ¶60, note that cloud services 302 may instruct the voice controlled device to communicate with the secondary device on its behalf in order to register the secondary device at the cloud services 302 per ¶88), 
control the communicator to transmit an ID of the external device, ID of manufacturer of the external device, and a call sign of the registered external devices to a server (¶60, ¶64, and ¶88, voice controlled device 200 relays the information to the cloud services 302; ¶66, module 208 at cloud services 312 generates a secondary device record comprising identifier of the secondary device per ¶67, model and manufacturer of the secondary device per ¶69, and list of names assigned to secondary device per ¶70) via a second communication (¶58, communicate with a server using a different communication protocol like HTTP or a restful API);
control to receive the user voice input for controlling the external device through the input interface, wherein the user voice input includes a call sign of the external device and a service call of the external device (¶89, receiving user test speech input responding to requesting the user to speak a phrase corresponding to a command / service call and the name / call sign corresponding to the secondary device);
based on the user voice input being received through the input interface, control the communicator to transmit, via the second communication (¶58, communicate with a server using a different communication protocol like HTTP or a restful API), the user voice input to the server (¶89, voice controlled device 200 send the captured test speech input data to server 312);
control the communicator to receive, via the second communication, the ID of the external device and a command corresponding to the call sign and the service call of the user voice input for controlling the external device from the server (¶90, server performs speech recognition on test speech input data based on name assigned to the secondary device to match the test speech input data to a command associated with the secondary device, where the name of the secondary device is in the proper context of the command; ¶91, server returns instructions to voice controlled device 200 to instruct the secondary device to execute the recognized command, the instruction to output “on” command to the discovered device); and
¶92, voice controlled device 200 executes the instruction received from the server and issues the commands to the secondary device; e.g., instruct the lamp device to turn on);
wherein the received command is based on the user voice input (¶90, the command is matched to the test speech input data), the IDs of the registered external devices (¶90, the name of the secondary device is in the proper context of the command), and the call signs of the registered external devices (¶89, the test speech input comprises a command phrase and the name / call sign assigned to the secondary device; ¶90, test speech input data is match to the command associated with the secondary device) transmitted from the pairing device to the server via the second communication (¶89, voice controlled device sends the captured test speech input data to server 312). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to control the pairing device’s communicator to receive the plurality of pieces of information of the external devices from the external devices via the first communication comprising IDs of the registered external devices, the IDs of the manufacturers of the registered external devices, and the call signs of the registered external devices in order to allow the server to register the external device with a user account (Mutagi 976, ¶88; Mutagi, Col 8, Rows 19-60, orchestration component 128 at the server identifies a set of secondary devices registered to user account within customer registry 126) and to test the configuration of the registered external device (Mutagi 976, ¶89).
Mutagi does not disclose wherein the received command is based on the IDs of the manufacturers of the registered external devices. 
Krzyanowski discloses a server for automatically discovering system components / external devices by setting up the components using relevant device information and metadata collected via discovery protocol interface (Abstract, ¶57, server 208 commands and controls operations and functions of system components). The server controls system components by using IDs of manufacturers of the set up system components / external devices to access command codes for controlling the system components / external devices (Claim 33).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the cloud server of Mutagi to use the IDs of the manufacturers of the registered external devices to access or receive commands for controlling the external devices in order to control the operations and functions of one or more registered external devices / system components (Krzyanowski, ¶57). 
Regarding Claims 24 and 34, Mutagi discloses wherein the user voice input includes a phrase of the service call of the external device (Col 9, Rows 20-21, user voice input “turn on my office lights” with “office lights” as call sign for desk lamp 106(1) and corner lamp 106(2) and service call “turn on”).  
Regarding Claims 25 and 35, Mutagi discloses wherein the command is provided using a natural language understanding (NLU) engine corresponding to the external device, from among the at least one NLU engine (Col 9, Rows 29-50, after receiving an indication of the voice command, orchestration component 128 determines a group entitled “office lights” comprising lamps 106(1) and 106(2) in order to identify a type of class of these secondary devices to determine the secondary device drivers responsible for creating commands to cause the secondary devices to perform requested operations; Col 9, Rows 43-67 and Col 14, Rows 16-23, orchestration component 128 may route the request to turn on lamps to the appropriate driver, which may in turn generate the appropriate command).  
Regarding Claims 26 and 36, Mutagi discloses wherein the call sign of the external device is identified based on at least one of a user input or the manufacturer of the external device (Col 9, Rows 20-21, user issues a voice command 302 to “turn on my office lights”).
Regarding Claims 27 and 37, Mutagi 976 discloses wherein the processor is configured to store the ID of the manufacturer of the external device, the ID of the external device, and the call sign of the external device (¶88, voice controlled device sends appropriate information to the server to register the secondary device with an account associated with the user; in view of ¶45 and ¶66, server secondary device interaction module 208 generates and stores secondary device record related to user account including manufacturer of the secondary device per ¶69, identifier of the secondary device per ¶67, and assign names of the secondary device per ¶70).
Regarding Claims 28 and 38, Mutagi discloses the pairing device further comprising an input interface configured to receive a text input including the call sign of the external device (Col 20, Rows 13-16, generally, voice controlled device 104 has input devices 1522 / keyboard; in view of Col 4, Rows 42-45, user is able to create device groups via explicit requests made via a GUI).
Regarding Claims 29 and 39, Mutagi discloses wherein the processor is configured to control the communicator to be simultaneously paired to a first external device and a second external device (Col 3, Rows 42-46 and Col 10, Rows 4-10, “turn on office lights” commands are directed to a group “office lights” comprising desk lamp 106(1) and corner lamp 106(2)).  
Regarding Claims 30 and 40, Mutagi discloses wherein a function corresponding to the command is performed by the external device (Col 10, Rows 9-10, desk lamp and corner lamp may turn on).
Allowable Subject Matter
Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) amended to be directed toward “NLU” and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.